State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 11, 2014

         Nos. 04-14-00004-CR, 04-14-00005-CR, 04-14-00006-CR, & 04-14-00007-CR

                                   Devon Alexander KANE,
                                          Appellant

                                               v.

                                     STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                      Trial Court Nos. A1319, A1320, A1321, & A1322
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
         The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The State’s
brief is due August 27, 2014.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 11th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court